Citation Nr: 0936253	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  01-06 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for chronic bronchitis 
with bronchiectasis, status post lower lobectomy, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating for based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a rating in excess of 30 percent 
disabling for chronic bronchitis with bronchiectasis, status 
post lower lobectomy and denied entitlement to TDIU.

The Board remanded this matter for further development in 
December 2005.  Such has been completed and this matter is 
again returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The Veteran's respiratory disability of chronic 
bronchitis with bronchiectasis, status post lower lobectomy 
results in recurrent upper respiratory infections that are 
equivalent to incapacitating episodes of infection of 4-6 
weeks duration per year.  

2.  The Veteran's respiratory disability is of such severity 
as to render him unable to obtain or maintain substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for chronic 
bronchitis with bronchiectasis, status post lower lobectomy 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.97, Diagnostic Codes 6600, 6601 (2008).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In the case of the claim for 
entitlement to TDIU, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  The rest of this 
discussion addresses the duty to assist as it pertains to the 
increased rating issue.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the Veteran's claim on appeal was 
received in April 1999 and an increased rating was denied by 
the RO in an April 2000 determination.  In this case, the 
VA's duty to notify was satisfied subsequent to the initial 
AOJ decision by way of a letter(s) sent to the appellant in 
October 2001.  Additional notice was sent in January 2006 and 
August 2008.  The matter was readjudicated by the RO in a 
June 2009 supplemental statement of the case.

The duty to assist letters notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
(SSOC) issued in July 2009 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  In addition, the Veteran has never alleged how 
any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 
1696 (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the Veteran did not 
receive notice of this prior to the July 2009 SSOC which did 
include it.  However, there is no predjudice to the Veteran 
as this increased rating claim is being granted and any 
deficiency in this regard is to be addressed by the RO when 
it implements this grant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
Social Security records have been obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in December 2008 and July 2009 provided current 
assessments of the Veteran's disability based not only on 
examination of the Veteran, but also on review of the 
records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the AOJ, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating 

The Veteran contends that he is entitled to higher 
evaluations for his chronic bronchitis with bronchiectasis, 
status post lower lobectomy.  He is currently in receipt of a 
30 percent rating for this disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "staged ratings" or separate 
ratings for separate periods of time may be assigned based on 
the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

Service connection was granted for chronic bronchitis in a 
March 1970 rating decision which assigned an initial 10 
percent rating.  Subsequently a 30 percent rating was granted 
in a May 1981 decision.  The Veteran filed his claim for an 
increase in April 1999.  The rating is now noted to include 
bronchiectasis, status post lower left lobectomy in addition 
to bronchitis.

Evidence received in conjunction with this claim includes a 
May 1998 chest X-ray which gave an impression of emphysema, 
fibrosis, postoperative residuals and chronic left base 
plural disease with no interval activity seen at this time.  
Similar findings were shown in a July 1998 chest X-ray which 
noted chronic underlying lung disease and evidence of prior 
surgery and more focal areas of interstitial lung disease 
right midlung, possibly developing infiltrates.  In December 
1998 he was seen for complaints of sore throat, sinus 
pressure and productive cough with yellow phlegm over the 
past 2 days.  Examination was noteworthy for hyperresonant 
lung sounds with some intermittent wheezing in the right 
lower base.  The assessment was upper respiratory infection 
(URI) with probable underlying sinusitis.  He was prescribed 
Septra, Beconase and Albuterol.  

A September 1998 Social Security decision of record 
determined the Veteran to be disabled secondary to a 
congenital deformity of the cranial-cervical junction, 
abnormal position of the C2 vertebra and pulmonary emphysema.  
The records in support of the Social Security decision 
primarily address complaints related to his cervical spine, 
with a July 1998 record addressing neck pain also noteworthy 
for the fact that he was reportedly taking antibiotics for 
pneumonia. 

In an April 1999 follow-up for COPD noted that he had not 
smoked in 2 months.  Examination revealed coarse breath 
sounds with decreased breath sounds on the left.  The 
impression was COPD, continue present management.  In May 
1999 while on routine follow-up for COPD for which he was 
generally doing well, he did note that over the past week he 
had low grade fever, generalized myalgia, increased 
productive cough and change in sputum from yellowish to 
darker yellow and occasional green.  Examination revealed he 
was slightly tired.  His lungs had harsh rhonchi in all 
fields, but were clear to percussion.  The impression was 
COPD and bronchitis.  He was started on Amoxycillin for 15 
days.  

An August 1999 chest X-ray gave an impression of COPD with 
scattered pulmonary fibrotic scarring and evidence of 
previous left thoracic surgery, chronic left plural 
thickening.  There was no evidence of active chest disease, 
unchanged since May 1998.  A September 1999 record following 
headache complaints noted that he had a mild cough and clear 
sputum, with the assessment limited to headache and smoking.  

The report of an August 1999 VA general medical examination 
noted a history of lower lobectomy and bronchitis with 
bronchiectasis.  Examination of the chest revealed a few 
rales and wheezes and diminished sounds in the left lung.  
Referral was made to the pulmonary examination.  He was noted 
to be able to walk one flight of stairs and gets very tired 
if he attempted to start walking a second flight of stairs.  
The diagnosis was bronchiectasis, lobectomy and frequent 
upper respiratory infections.  
 
The August 1999 VA pulmonary examination revealed main 
complaints were getting a respiratory infection every 2 or 3 
months that cleared with antibiotics after 2-3 weeks.  The 
symptoms at that time included low grade fever, fatigue, 
yellow sputum.  He denied hemoptysis or anorexia.  He had 
dyspnea on exertion and could walk approximately 2 blocks 
without shortness of breath if he paced himself.  There was 
no history of asthma, no home oxygen and no significant 
weight gain or loss.  He smoked for 30 years and quit in 
1999.  Examination revealed his lungs were clear to 
auscultation bilaterally without clubbing or cyanosis of the 
extremities.  Tests revealed that his pre bronchodilator  
Forced Expiratory Volume in one second (FEV1) was 65 percent 
of predicted, post bronchodilator FEV1 was 72 percent 
predicted.  His Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV1/FVC) was 66 percent predicted pre 
bronchodialator and 70 percent predicted post bronchodilator.  
The findings were consistent with mild obstructive defect 
with bronchodilator response.  Chest X-ray was noted to show 
previous left thoracic surgery with lungs hyperinflated with 
scattered areas of fibrotic scarring in the right mid lung 
zone in the left base.  There was also associated chronic 
left pleural thickening.  There was also mild elevation of 
the left hemi diaphragm consistent with prior left lobectomy 
and no infiltrates.  The impression was mild chronic 
obstructive pulmonary disease (COPD) partially reversible 
obstructive defect on pulmonary function test (PFT).  
Symptoms were consistent with chronic bronchitis and 
emphysema secondary to tobacco abuse.  

A PFT done in August 1999 revealed FEV1 was 67 percent 
predicted with testing indicating mild obstruction as well as 
low vital capacity possibly from a concomitant restrictive 
defect.  

On routine follow-ups for COPD in September 1999 and again in 
March 2000 he was doing quite well with no complaints and 
tolerated his medications quite well.  His sputum remained 
clear to white.  Examination revealed his lungs were clear to 
auscultation in all fields.  He was assessed with COPD, 
stable.  A private record from April 2000 revealed that he 
had a cough for 2 days with thick, yellow sputum, mild fever 
and post nasal drip along with sinus headache.  The 
assessment was sinusitis, along with smoking COPD.  In July 
2000 he was seen by a private doctor for complaints of being 
tired and weak for 4 days with greenish sputum for 4 days.  
He was assessed with bronchitis, COPD and bronchiectasis and 
was prescribed Keflex for 10 days.  In August 2000 he was 
seen for a 10 day history of fatigue, harsh cough with 
greenish to yellow sputum, feeling feverish.  He had no 
nausea or vomiting, and some slight rib pain secondary to 
coughing.  Examination revealed his lungs had harsh rhonchi 
in all fields, but no rales or rubs.  They were clear to 
percussion.  There was no pedal edema.  The assessment was 
bronchitis and he was prescribed Amoxycillin. 

In April 2001 he was seen for a recurrence of a sinus 
infection.  He also had an occasional cough with sputum 
production but denied any acute changes in his coughing 
pattern.  He did have a long history of chronic bronchitis.  
He also noted bronchial and sinus infections had worsened in 
the past 2 years.  He was noted to currently work as an auto 
mechanic and reported that the chronic bronchitis has 
worsened especially when exposed to petroleum and other 
automotive chemicals.  Examination revealed him to appear 
tired, but in no acute distress and afebrile.  His lungs were 
clear to auscultation, but he had markedly tender sinuses.  
He was assessed with sinusitis and bronchitis and was 
prescribed Zitrhomax.  In July 2001 the Veteran was seen for 
complaints of night sweats, chills, fever to 102 degrees and 
slight sore throat for 3 days.  

In October 2001 the Veteran was seen for complaints of rib 
pain, shortness of breath and productive cough with 
yellowish/green sputum.  In November 2001 he was seen for 
complaints of recurrence of bronchitis over the past week.  
He had greenish purulent sputum production, greenish to 
yellow and thickened sputum.  He initially had a low fever at 
outset and was now afebrile.  He had a hacking, gagging type 
of cough.  His past history included chronic bronchitis. 
Examination revealed lungs were clear except for slight end 
respiratory wheezing.  Expansion of the chest wall was 
symmetrical.  The assessment was chronic bronchitis with 
recurrent acute exacerbations.  He was ordered on Doxycycline 
for 30 days.  

A November 2001 chest X-ray showed hyperinflation of the 
lungs seen with COPD, blunting of the left costophrenic angle 
which may be related to effusion, chronic fibrotic changes in 
the lungs bilaterally.  However more focal opafication was 
seen in the right lower lobe.  Computed tomograpy (CT) was 
recommended for further evaluation.  

December 2001 CT findings revealed borderline sized 
mediastinal lymphadenopathy, left hemidiaphragm pleural 
calcification which may be related to prior surgery, trauma 
or emphysema, left hemithorax post surgical changes, 
emphysema, right middle lobe as well as bilateral lower lobe 
cylindrical bronchiectasis and scattered subcentimeter lung 
nodule which could be inflammatory or neoplastic.  

A February 2002 CT scan of the thorax diagnosed mediastinal 
lymphadednopathy, no pulmonary nodules identified, severe 
emphysematous changes bilaterally and volume loss in the left 
hemidiaphragm.  Also shown were pleural calcifications on the 
left which may be related to prior infectious process or 
asbestos exposure.  

CT findings from March 2002 and June 2002 revealed the 
chronic findings were stable, the previously described 
nodular densities were disappeared indicating they were not 
neoplasm, no acinar type nodules were present in the right 
lung as described.  These were likely related to inflammatory 
disease treated with bronchodilator and/or antibiotics as 
clinically indicated and the CT was negative for neoplasm. 

In February 2002 the Veteran was followed for chronic 
bronchitis and was overall doing well.  He stated his sputum 
was clear to whitish and occasionally had brownish 
production.  He still smoked.  He was involved in a pulmonary 
study in a private facility and had a recent CT done in 
December which showed several subcentimeter nodules 
throughout both lung fields.  Repeat CT was recommended.  
Examination revealed lungs clear to auscultation and 
percussion in all fields and chest wall expansion was 
symmetrical.  Cardiac was normal.  The assessment was chronic 
bronchitis, stable.  

In March 2002 the Veteran was seen for complaints of fever, 
decreased energy and coughing yellow/green phlegm for one 
week.  Symptoms continued into April 2002 when he was seen 
for evaluation of previous complaints of fever, productive 
cough, yellowish-greenish secretions, increased generalized 
weakness and fair appetite.  Later in April 2002 on follow-up 
for chronic bronchitis with resulting COPD he was overall 
doing fairly well but noted some decrease in exertional 
tolerance.  Sputum remained clear to whitish with occasional 
dark sputum in the morning.  He denied fever.  CT was noted 
to show some persistent lymph nodes, unchanged from prior 
CTs.  Examination showed him in no acute distress.  His lungs 
were clear to auscultation and percussion with no wheezing, 
rubs, rhonchi or rales.   Expansion of chest wall was 
symmetrical.  The assessment was chronic bronchitis and COPD.  
He was to continue Albuterol and added Atrovent inhaler.  

From February 2003 to March 2003 the Veteran was treated for 
respiratory symptoms reported in February 2003 as cough with 
yellowish sputum, which was diagnosed as bronchitis on chest 
X-ray.  He was also diagnosed with chronic sinusitis in March 
2003.  He was noted to have COPD.  He was prescribed 
Amoxicillin in April 2003, though the purpose was not made 
clear.  

In September 2003 the Veteran was treated for symptoms that 
were mentioned in a phone consult as difficulty breathing, 
coughing more than usual, with medications not controlling 
his symptoms, and symptoms interfering with his usual 
activities.  A clinic note from September 2003 revealed that 
for the past 4 days he had a productive cough, mucus drainage 
from his nose, ear discomfort, dizziness.  His mucus and 
sputum were greenish and worse in the morning.  Examination 
revealed his lungs were clear to auscultation bilaterally.  
The assessment was acute maxillary and frontal sinusitis.  
Treatment included antibiotics and Sudafed.  

A September 2004 VA examination without claims file review 
revealed complaints of more frequent respiratory infections.  
He said that every other month or about 8 times a year he got 
bronchitis flare-ups and had to take antibiotics every 6 
weeks.  The last time was in August 2004.  He would have a 
productive cough and green sputum with a low grade fever and 
shortness of breath on slight exertion.  Any little thing 
would make him short of breath.  He noticed he got lung 
infections more easily.  He had a history of left lower lobe 
removed due to bronchiectasis in 1981.  His smoking history 
was 30 year one pack per day from 1968 to 1998 and current 
treatment was with Albuterol and Atrovent inhalers.  He had 
no nebulizer or 02 therapy.  Examination revealed his breath 
sounds were coarse but present in all fields with poor air 
exchange.  There was no rhonchi/wheezing.  A scar on the left 
posterior thorax from the prior surgery was noted.  His heart 
had regular rate and rhythm, with S1, S2 audible.  Spirometry 
revealed mild obstruction on premedication testing.  Post 
medical testing indicated mild obstructive.  The diagnosis 
was mild chronic bronchitis, emphysema.  

A September 2004 chest X-ray showed post surgical findings in 
the left hilar area, COPD with fibronodular densities and 
healed granulomas, with no acute parenchymal disease noted.  

A January 2005 VA examination noted the Veteran to report 
having off and on respiratory infections for which he had to 
take antibiotics.  Presently he had no complaints except for 
shortness of breath.  Physical examination revealed his lungs 
were fairly clear with PFT findings showing very mild 
restrictive lung disease.  Chest X-ray revealed status post 
surge in left hilar area and COPD with fibroid nodular 
densities and healed granuloma.  There was no definite acute 
parenchymal disease noted.  Blood gases showed 02 of 93 
percent of room air.  Based on clinical examination and PFT 
he had very mild restrictive lung disease with decreased 
diffusion capacity.  He also had very mild early obstructive 
lung disease based on reduction in FEF-25.  

The January 2005 PFT showed a FEV1 of 86 percent pre drug and 
84 percent post drug with FEV1/FVC of 88 percent pre drug and 
90 percent post drug. Diffusing capacity of carbon monoxide 
(DCO) was 11.38 or less than 43 percent predicted pre drug.  
The unsigned computerized interpretation is noted to be 
suggestive of possible early obstructive pulmonary 
impairment, a mild degree of restrictive ventilatory defect 
shown by decreased residual volume and total capacity and a 
moderate diffusion defect as indicated by the finding of 
severely reduced diffusing capacity.  Post bronchodilator 
testing was noted to have not shown a significant change in 
FEV1 or other tests indicating that he may not benefit from 
continued bronchodilator therapy.  

The report of an April 2006 VA examination without claims 
file review showed complaints of recurrent infections with 
antibiotics needed to clear it.  He had taken several months 
of antibiotics from a private doctor.  Every 2-3 months he 
would get an infection and took a course of antibiotics for 
4-6 weeks.  He denied hemiptysis or weight loss.  He 
complained of some shortness of breath with minimal exertion.  
He said he was not able to keep any job due to recurrent 
infections and shortness of breath.  Examination revealed his 
weight was 114.6 pounds.  Lungs were fairly clear.  He had a 
scar on his left side chest.  His blood gases showed 02 
saturation of 94 percent.  Chest X-ray compared to September 
2004 again showed hyperinflated lungs compatible with COPD 
with new scarring within the left costophrenic angle.  There 
was no pneumothorax.  The heart was normal in size.  The 
impression was emphysema in the left costophrenic angle 
likely related to previous scarring.  PFTs showed findings 
suggestive of early obstructive disease with diffusion 
capacity decrease suggestive of early emphysema involving 
small airways.  The assessment was chronic history of 
bronchitis and history of bronchiectasis and emphysema.  The 
examiner opined that the Veteran is incapacitated because of 
recurrent infections from bronchiectasis and also because of 
his underlying emphysema.  

The April 2006 PFT showed a FEV1 of 95 percent pre drug and 
93 percent post drug with FEV1/FVC of 99 percent pre drug and 
98 percent post drug. Diffusing capacity of carbon monoxide 
(DCO) was 10.64 or less than 40 percent predicted pre drug.  
The unsigned computerized interpretation is noted to reflect 
the same findings as the one in January 2005, with the 
exception that lung volumes were normal indicating an absence 
of severely reduced diffusing capacity.

An April 2006 chest X-ray showed central vascular congestion 
in particular on the right, increased in the interim.  
Another X-ray report form the same month reported findings of 
emphysema with new reticular densities in the left 
costophrenic angle likely related to previous scarring. 

An October 2006 VA examination which included claims file 
review, revealed complaints of shortness of breath for 4-5 
years.  He had quit smoking due to chronic bronchitis.  He 
denied any hemiptysis.  His history of partial left lower 
lobectomy was noted for bronchiectasis.  In 1997 he had a 
heart attack.  He was not able to hold up due to shortness of 
breath.  He retired in 1987 due to disability retirement.  He 
tried to work part time as a mechanic but was unable to hold 
up due to shortness of breath.  Examination revealed scar on 
the left side of the chest, lungs were fairly clear.  X-ray 
was noted to show COPD, persistent hyperaeration and 
flattening of the diaphragm and blunting of the left 
costophrenic angle.  There was also prominence of the 
pulmonary vasculature in the hila particularly on the right 
side.  The heart was not enlarged.  PFT's were reviewed with 
findings consistent with mild COPD with air trapping.  The 
assessment was that based on the available PFT and chest X-
ray it showed mild COPD with air trapping.  However he has 
given a history of shortness of breath with minimal exertion 
and being unable to do anything.  His chronic bronchitis and 
bronchiectasis are also interfering with gainful employment 
because of recurrent infections and he has to take 
antibiotics.  Overall he was totally disabled and not able to 
function because of his underlying lung problem.  

The October 2006 PFT showed a FEV1 of 84 percent pre drug and 
88 percent post drug with FEV1/FVC of 55 percent pre drug and 
59 percent post drug.  Diffusing capacity of carbon monoxide 
(DCO) was 16.56 or less than 63 percent predicted pre drug.  
Chest X-ray from the same month showed COPD, central vascular 
congestion particularly on the right increased in the 
interim.  The unsigned computerized interpretation is noted 
to show the same findings as shown in January 2005, with the 
exception of a mild degree of hyperinflation shown by 
increased residual volume and lung capacity.  

An August 2007 addendum to the October 2006 VA examination 
revealed that the claims file was made available and the 
examiner reviewed it and it showed the Veteran to have 
chronic bronchiectasis for which he had lower lobectomy in 
the past.  This was the only significant addition to the VA 
examination.  

The report of a January 2008 VA examination noted the Veteran 
to have complaints of shortness of breath with exertion for 
several years.  He had a history of having smoked for 25 
years and quit a month and a half ago.  He used Albuteral 
inhaler and saw a private doctor for his symptoms.  He got 
bronchitis infection on and off at least 4 to 6 time a year 
and took antibiotics which cleared it up.  Examination showed 
his lungs were fairly clear.  Chest X-ray and PFT results 
were recited.  The PFT was noted to show mild early 
obstructive lung disease with decrease in diffusion capacity 
suggestive of COPD.  The examiner commented that the above 
mentioned obstructive lung disease rendered him unable to 
obtain any type of employment that would require physical 
activity.  He would need to obtain employment that was 
completely sedentary in nature.  However he would not be 
considered unemployable due to his current condition.  He 
would be limited to types of employment he could complete.  
The assessment was that he has COPD based on chest X-ray and 
PFT findings.  He had history of chronic bronchitis based on 
his history which appears to be stable.  

The January 2008 PFT showed a FEV1 of 92 percent pre drug and 
94 percent post drug with FEV1/FVC of 97 percent pre drug and 
94 percent post drug.  DCO was 11.86 or less than 45 percent 
predicted (pre drug).  The unsigned computerized 
interpretation is noted to show evidence of early obstructive 
pulmonary impairment, normal lung volume values and severe 
diffusion defect.  Chest X-ray from the same month showed 
centrilobular emphysema, hazy infiltrates consistent with 
asymmetric decompensation pattern, possibility of pneumonia 
can't be excluded and pulmonary arterial hypertrophy 
suspected.  Another January 2008 chest X-ray report gave an 
impression of COPD which appeared slightly increased compared 
to previous examination.  

The report of a December 2008 VA examination noted that the 
last VA examination had been done in January 2008.  The 
Veteran again stated that his condition was getting worse, 
with worsening shortness of breath and dyspnea on exertion.  
He complained of chronic cough and congestion, with frequent 
URI's.  He said he used antibiotics 8-10 times a year usually 
by a private doctor.  He was not hospitalized for this, and 
did not use home oxygen.  He did use an Albuteral inhaler 
daily as well as Singular.  He has not heard of anything 
since the last examination.  He was noted to be medically 
retired from Fort Stewart in 1997 for a variety of health 
issues.  He had been followed by Tampa VAMC.  He reported 
having a MI in 1999, with heart stent placement.  He tried 
vocational rehabilitation in 2002 but was told he was not a 
candidate due to breathing problems.  He reported his 
symptoms exacerbated in the winter.  He could not do anything 
physical because he gives out so easily.  He could walk about 
50-100 yards before having to stop due to breathing.  
Examination revealed symmetrical respiratory excursion.  He 
was very cachectic appearing.  No accessory muscle use for 
respiratory excursion was noted.  His lungs had very loose 
rhonchi, with no rales or peripheral cyanosis.  His trachea 
was midlines.  He had no pursed lips.  Resting heart rate was 
93 with saturation of 97.  He walked 50 yards with heart rate 
rising to 130 and 02 saturation rate dropping to 92.  He was 
notably breathing with more difficulty and gasping for air 
upon completion of that distance.  The examiner recited the 
findings from the PFT and X-rays, the results of which are as 
follows:  The December 2008 PFT showed a FEV1 of 71 percent 
of predicted, pre reference, and 72 percent of predicted post 
reference.  FEV1/FVC was 74 percent of predicted pre 
reference and 73 percent of prediction post reference.  
Diffusion capacity of carbon monoxide (single breath) DLCO 
was 17.5-percentage was not given.  The unsigned 
computerized interpretation is noted to show no obstructive 
lung defect, but an additional restrictive lung defect cannot 
be excluded by spirometry alone.  Chest X-ray done the same 
month showed identical findings to that done in January 2008.  

A July 2009 addendum to the December 2008 VA examination was 
done by a doctor who reviewed the claims folder, including 
the December 2008 examination and PFT's done.  The lung 
volumes and DLCO were not available.  The FVC predicted was 
4.2 liters, but was actually 2.92 liters, which was 70 
percent of predicted which was reduced.  FEV1 predicted was 
3.02 liters, but was actually 2.15 liters, which was 71 
percent of predicted, also mildly reduced.  FEF 25-75 
predicted was 3.01 liters, but actually was 1.75 liters which 
was 59 percent of predicted which was also mildly reduced.  
Based on the available numbers, this showed very mild 
obstructive disease.  Restrictive lung disease could not be 
ruled out with spirometry.  No post bronchodilator response 
was shown.  So the best number to evaluate this condition was 
FEV1 which was 71 percent of predicted and was mildly 
reduced.  The Veteran was also noted to have left lower lobe 
lobectomy for left lower lobe bronchiectasis and also he had 
a history of chronic bronchitis.  He also had a history of 
coronary artery disease and myocardial infarction in 1999 
which based on the records available could also be 
responsible for his shortness of breath.

The Veteran's respiratory disability is evaluated as 
bronchitis under C.F.R. § 4.97, Diagnostic Code 6600 (2008).  
Other applicable Diagnostic Codes address bronchiectasis and 
residuals of lobectomy.  

Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847.  Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation. 38 C.F.R. § 4.96(a) (2008).

The Veteran is currently in receipt of a 30 percent 
disability rating under Diagnostic Code 6600, for chronic 
bronchitis.  A 30 percent rating requires forced expiratory 
volume in one second (FEV-1) of 56- to 70-percent predicted; 
or forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) of 56 to 70 percent; or diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO(SB)) of 56- to 65-percent predicted.

A 60 percent rating requires FEV-1 of 40- to 55- percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 
40- to 55-percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent rating requires FEV-1 less than 40 percent 
predicted; or FEV-1/FVC less than 40 percent; or DLCO(SB) of 
less than 40-percent predicted; or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with 
cardiorespiratory limitation); or cor pulmonale (right- sided 
heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy. 38 C.F.R. § 4.97, 
Code 6600.

For VA purposes, only post-bronchodilation results may be 
considered.  See 61 Fed. Reg. 46270 (Sept. 5, 1996).

Diagnostic Code 6844 addresses post surgical lung residuals, 
including lobectomy. 38 C.F.R. § 4.97, DC 6844.  Diagnostic 
Code 6844 contains the same specific criteria as is contained 
in Diagnostic Code 6600.

Under the criteria for evaluating bronchiectasis, a 30 
percent rating is assigned with incapacitating episodes of 
infection of two to four weeks total duration per year, or; 
daily productive cough with sputum that is at times purulent 
or blood-tinged and that requires prolonged (lasting four to 
six weeks) antibiotic usage more than twice a year.  A 60 
percent rating is assigned with incapacitating episodes of 
infection of four to six weeks total duration per year, or; 
near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic usage almost continuously.  A 100 
percent rating is assigned with incapacitating episodes of 
infection of at least six weeks total duration per year.  A 
note following the rating criteria indicates that an 
incapacitating episode is one that requires bedrest and 
treatment by a physician.  Diagnostic Code 6601 indicates 
that the Veteran's disability may also be rated according to 
pulmonary impairment as for chronic bronchitis.

The Board observes that VA amended the rating schedule 
concerning respiratory conditions, effective October 6, 2006.  
VA added provisions that clarify the use of pulmonary 
function tests (PFTs) in evaluating respiratory conditions.  
A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special 
provisions for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" 
has seven provisions. PFTs are required to evaluate 
respiratory conditions except in certain situations.  If a 
DLCO(SB) test is not of record, evaluation should be based on 
alternative criteria as long as the examiner states why the 
DLCO(SB) test would not be useful or valid in a particular 
case.  When the PFTs are not consistent with clinical 
findings, evaluation should generally be based on the PFTs. 
Post-bronchodilator studies are required when PFTs are done 
for disability evaluation purposes with some exceptions; when 
evaluating based on PFTs. Post-bronchodilator results are to 
be used unless they are poorer than the pre-bronchodilator 
results, then the pre-bronchodilator values should be used 
for rating purposes. When the results of different PFTs (FEV-
1, FVC, etc.) are disparate, the test result that the 
examiner states most accurately reflects the level of 
disability should be used for evaluation, and if the FEV-1 
and the FVC are both greater than 100 percent, a compensable 
evaluation based on a decreased FEV-1/FVC ratio should not be 
assigned.

A review of the regulatory changes which affect the current 
claim reveals that all regulatory changes pertinent to this 
claim are non-substantive in nature, and merely interpret 
already existing law.  Given the non-substantive nature of 
the regulatory changes, the Board finds that the Veteran will 
not be prejudiced by consideration of his claim, and a remand 
is therefore unnecessary.  The Board finds that it may 
proceed with a decision on the merits of the Veteran's claim, 
with consideration of the new regulatory changes, without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Based on a review of the evidence, the Board finds that a 60 
percent rating is warranted for the Veteran's respiratory 
disorder manifested as bronchitis/bronchiectasis/residuals of 
lobectomy.  This is shown by the frequency of infections as 
reported in the above described VA and private treatment 
records dating back to 1998 and VA examinations from August 
1999 to December 2008 which reflect frequent infections 
requiring lengthy antibiotic treatments for the recurrent 
infections to the extent that they add up to incapacitating 
episodes of infection of four to six weeks total duration per 
year.  While the evidence does not specifically show that he 
had 4-6 weeks of incapacitating per year requiring bedrest 
and treatment by a physician, he is shown to have required 
antibiotic treatment for recurrent infections at least that 
amount of time.  

The August 1999 VA examination is noted to show infections 
every 2-3 months, lasting 2-3 weeks, which amounts to 4-6 
episodes per year with each episode lasting 2-3 weeks.  He 
had 8 episodes of bronchitis flare-ups noted in the September 
2004 examination, again requiring antibiotics every 6 weeks.  
The April 2006 examination noted an infection every 2-3 
months which required about a month or so of taking 
antibiotic.  The January 2008 VA examination noted 4-6 
infections requiring antibiotics per year.  The treatment 
records also are noteworthy for showing recurrent episodes of 
infections dating back to 1998.  Although the duration of the 
incapacitating episodes from the infections is not 
specifically shown, the Board finds that the frequency of 
such infections with the need to take repeated courses of 
antibiotics more closely resembles the criteria for a 60 
percent rating based on incapacitating episodes of infection 
of four to six weeks total duration per year.  38 C.F.R. 
§ 4.7, 4.97 Diagnostic Code 6601.  

A 60 percent rating is also suggested by the PFT results 
showing the Veteran's DLCO (or elsewhere reported in the 
record as "DCO") repeatedly falling within the level of 40- 
to 55-percent predicted.  This is shown in the PFT findings 
shown in January 2005 and January 2008.  However a rating in 
excess of 60 percent is not warranted as the PFT results 
discussed above do not consistently reflect that the Veteran 
has FEV-1 less than 40 percent predicted; or FEV-1/FVC less 
than 40 percent; or DLCO(SB) of less than 40-percent 
predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiorespiratory 
limitation).  Nor does the evidence show any cor pulmonale 
(right- sided heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by echo or 
cardiac catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy.

PFT's from April 2006 and October 2006 are inconsistent with 
the April 2006 finding of DCO of less than 40 percent which 
would be equal to 100 percent contrasting with the October 
2006 DCO of less than 63 percent which would be equal to 30 
percent disabling.  Thus the inconsistent PFT result from 
April 2006 is not shown to be a basis for assigning a rating 
in excess of 60 percent disabling.  The other PFT findings 
and other objective evidence as reported above fails to show 
that a 100 percent rating is met under Diagnostic Code 6600.

Nor does the evidence reflect that the Veteran's recurrent 
illnesses discussed at length above results in incapacitating 
episodes of infection of at least six weeks total duration 
per year.  While he is noted to have had illnesses generally 
from 4-6 times a year, and at times requiring antibiotics 
from 8-10 times a year, the evidence does not reflect that he 
is incapacitated to the point of bedrest from 6 weeks or more 
per year.  

Thus with application of the benefit of the doubt, a 60 
percent rating for the service connected respiratory disorder 
is granted.  As the evidence reflects that throughout the 
pendency of this claim the criteria for a 60 percent rating 
has been met, there is no need to address the applicability 
of staged ratings.  

III.  Entitlement to TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  The central inquiry in determining 
whether a Veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  In determining whether the Veteran 
is entitled to a TDIU, neither the Veteran's non-service-
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the Veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16; see Hatlestad v. Brown, 5 Vet. App. 524 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the Veteran's schedular rating is 
less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the Veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  

A total disability rating may also be assigned on an extra-
schedular basis, under the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

In this case, the Veteran is now rated at 60 percent 
disabling for the single service-connected disability, which 
is the respiratory disorder.  Thus he meets the percentage 
requirements for TDIU, having a single service-connected 
disability rated at 60 percent disabling.  

Having found that the percentage requirements for TDIU are 
met, the Board also finds that as a result of the Veteran's 
service-connected respiratory disorder alone, the Veteran is 
unable to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  

A review of the claims file reflects that the Veteran who has 
a high school education, worked as a mechanic for 17 years 
prior to a September 1998 Social Security Decision which 
determined him disabled for other medical reasons than his 
service-connected disability.  Employment records reveal that 
he worked as an automotive mechanic beginning in June 1981 
and continued this work up to April 4, 1997.  He underwent 
physical examinations for his position as automotive mechanic 
and in April 1997 his employer determined that his ongoing 
medical condition which impacts his job description duties 
and excessive use of leave rendered him unable to meet his 
job requirements.  The nature of the medical condition was 
not divulged in this determination.  

The Veteran submitted a copy of an April 2002 VA vocational 
rehabilitation determination that denied a claim for 
vocational rehabilitation on the basis that the Veteran's 30 
percent disabling chronic bronchitis severely limited his 
ability to achieve a vocational goal and unsuccessful attempt 
to maintain suitable employment secondary to limitations from 
the service-connected disability.  

A review of the VA examinations from April 2006 and October 
2006 reflect the examiner's opinion in April 2006 that his 
service-connected respiratory disorder rendered him 
"incapacitated" while the October 2006 examiner who 
reviewed the claims folder, elaborated that the Veteran's 
chronic bronchitis and bronchiectasis were interfering with 
his gainful employment and that overall he was totally 
disabled and unable to function.  The report of a VA 
examination of January 2008 indicates that the Veteran was 
not unemployable due to his lung condition, but did 
acknowledge that he is limited to strictly sedentary work.  
However, such work appears to have been precluded from him, 
as he was notably rejected from the VA's vocational 
rehabilitation program due solely to his lung condition.  

The Board concludes that the Veteran's service-connected 
respiratory disorder, is sufficient by itself to preclude the 
Veteran from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and employment background.  Accordingly, this claim 
will be granted.


ORDER

A 60 percent disability rating for chronic bronchitis with 
bronchiectasis, status post lower lobectomy is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


